Rylakd, Judge,
delivered the opinion of the court.
From the facts in this case, as stated, it becomes necessary for this court to notice three or four principal matters, as the decision of these will settle the case.
1. First, the matter in relation to the trial of the right of property before the sheriff, and the giving the record of that trial in evidence. The plaintiff objected to this being given as evidence to the jury. The court permitted it to be given, and, by instruction, took the evidence from the jury afterwards. The plaintiff relies on what was said by the court in the case of the State v. Mix, 15 Mo. Rep. 153. In that case and in the case of the State v. Wolff, same vol. 172, this court condemned the practice of permitting illegal evidence to go before the jury in criminal cases, and remarked, that instructions might not remove from the minds of the jurors impressions made by such illegal evidence. It was wrong to admit the evidence. These were criminal cases ; the rule has not been carried 'so far in civil cases. There it will frequently happen, that evidence must be withdrawn from the jury — evidence, seemingly legal at first, but a different state of facts afterwards arising, often requires its rejection or its refusal, if already offered. The courts then direct the jury not to regard such evidence, and withdraw it from their consideration. This will happen; it has heretofore happened in prudent and careful courts, and it will happen, frequently, in the nature of things. There is no error, then, on this point, and it was not designed to affect civil cases. In the case of Mix, this court did not reverse on that ground, but because improper instructions were given. In the case of Wolff', we say it was error. However, it was not designed to change the practice in civil actions. It was to keep juries free from prejudicial and improper impressions by illegal evidence going before them at all, in cases of crime. Where a man’s life or his liberty was at stake, courts could not be too *179careful. In tbe same case of Mix, another important remark was made, which it will not be amiss to repeat here, both for criminal and civil trials. Speaking of instructions, it was said, “ A few plain propositions, embracing the law upon the facts of the case, are greatly to be preferred, in every case, to a long string of instructions, running into each other and involved in intricacies, requiring as much elucidation as the facts of the case themselves.”
Upon the subject of the improper conduct of the jury, and the affidavits in support of the motion for a new trial, on this ground, it will only be necessary to say, that the counter affidavits overthrow this point. These counter affidavits plainly show that there was a misapprehension of the matters in dispute. There wa,s no error, therefore, in overruling the motion for a new trial, in regard to this matter.
2. The only remaining subject requiring the determination of this court, is in regard to the instructions. The plaintiff objects to the instructions given for the defendants, especially the second. This instruction is as follows : £ 1 If the jury find from the evidence, that there never was any bona fide sale to Parker Hodge of the property in dispute, and Key was cognizant of this fact, then no transfer by said Parker Dodge to said Key would vest any title in said Key, as against the creditors of said Dodge.”
If this instruction stood alone in this case, it would make a different appearance and assume a different importance from what it now does. But it is, as an abstract proposition, not objectionable; it is borne out by authorities. However, in this case, if the proposition was not law, it could not be a reason for reversing this judgment, because the sixth instruction given to the jury by the court, places the law of the case properly before them. It is not inconsistent with this second instruction ; it goes further than that, and embraces the plaintiff in this action ; it puts the whole case before the jury. No matter what was the fraud between Dodge and Key, if the prop*180erty was transferred to Key and afterwards transferred by Key to Knox, tbe plaintiff, to pay a just debt due to tbe plaintiff, and without any notice to tbe plaintiff of any fraud between Dodge and Key, then sucb transfer to tbe plaintiff would be effectual to pass the property to tbe plaintiff, as against tbe creditors of Dodge. Sucb is tbe substance of tbe sixth instruction, given on plaintiff’s own motion. Now, though there be fraud between Dodge and Key, and in consummation of that fraud, tbe property was turned over to Key, and tbe court should say that Key was not to bold this property, thus acquired by fraud, as against Dodge’s creditors; yet, having possession of it, and paying a just debt with it, to a man who bad no notice of tbe fraud between Dodge and Key, sucb payment would enable tbe person receiving it in payment, to bold effectually against tbe creditors of Dodge, and would be no more than what is embraced in these two instructions. Tbe second instruction, then, is not inconsistent with tbe sixth, and both together put tbe law of tbe case before tbe jury.
Tbe third instruction, also given for tbe defendants, has the saíne principle in it. It embraces tbe plaintiff and makes him cognizant of tbe fraudulent intention of the Dodges and Key. In any point of view, tbe second instruction, accompanied by the instructions given, could not have misled tbe jury, if it bad been wrong in tbe abstract. Noller v. Watson, 6 Humph. 509. In the case of Edgell v. Lowell & Bennett, 4 Vt. 412, Baylies judge, delivering tbe opinion of tbe court said, “ It is abundantly insisted upon throughout tbe charge, (that is, of tbe lower court) that tbe vendor and vendee must be actuated by like motives to cheat and defraud tbe creditors of tbe vendor, or the sale cannot be fraudulent, as it respects tbe vendee. I cannot approve of this doctrine. It is, however, true that, if the vendee was a bona fide purchaser, for a valuable consideration, without notice of any fraud in tbe vendor, tbe creditors of tbe vendor could not avoid tbe contract as it respects tbe vendee. But if tbe vendee, at tbe time, bad know*181ledge that the vendor sold his farm to defraud his creditors, it would make the conveyance void in his hands, as to such creditors, although he had no wish to defraud them, but purchased because he considered that the farm was cheap, and this was the only motive that induced him to purchase. Hence I conclude, that the motives and intents of the vendor and vendee may be different, and the conveyance, as.it respects the vendee, ■ will be void.5’
Lord Mansfield said, in the case of Worseley et al. v. De Mottos & Slader, 1 Burrow, 474, ‘‘If a man, knowing that a creditor has obtained judgment against his debtor, buys the goods of the debtor for a full price, to enable him to defeat the creditor’s execution, it is fraudulent. If a man, knowing that an executor is wasting and turning his testator’s estate into money, the more easily to run away with it, buys from the executor, with that view, though for a full price, it is fraudulent.” In Kendall v. Hughes, 7 B. Mon. 369, the court of appeals of Kentucky remarked : “ It is true, that the purchaser must make the purchase to favor or further the fraudulent intent. But his knowledge of the intent tends to prove, that he did make the purchase to favor or to further it, and is sufficient, unless this inference be repelled by other facts.-”
Upon the whole, we find no cause for reversing this judgment. It is, therefore, affirmed —
Judge Scott concurring; Judge Gamble not sitting.